Citation Nr: 0326855	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Albuquerque, New Mexico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


REMAND

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies 
in the instant case.  See VAOPGCPREC 11-2000.  

The revised VCAA duty to assist requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  

The veteran claims that his pre-existing chronic lumbar 
strain was aggravated during service.  Service medical 
records note the veteran's history of back pain soon after 
entrance into active duty and reflect treatment in service 
for back pain until 1971.  Although the record contains 
private medical evidence dating from 1985 to 2001, the 
veteran claimed in his Substantive Appeal (Form-9) that he 
was treated for low back pain one year after leaving service.  
Additionally, in a February 1986 medical history the veteran 
stated he had been treated for low back pain by Dr. Lipscomb 
a few years prior.  Medical records include a notation that 
he was seen for back complaints in 1981.  As these records 
remain outstanding, further development is indicated.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, supra, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  

2.  The RO should ask the veteran to 
identify the practitioner(s) who treated 
him and the date(s) on which he was seen 
for low back problems between service and 
1986 (note especially any treatment 
approximately one year following exit 
from service and any treatment by Dr. 
Lipscomb, including in 1981).  The RO 
should also ask the veteran to identify 
the physician(s) who treated him before 
service (and prescribed/or suggested a 
back brace).  The RO should obtain 
complete clinical records from all 
identified treatment sources.  

3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the nature and 
likely etiology of his current low back 
disability.  The veteran's claims folder 
must be available to the examiner for 
review in connection with the 
examination.  The examination should 
include all indicated studies.  The 
examiner should note that the veteran's 
back was reported to be sound on service 
entrance examination, and is presumed to 
have been defect free unless there is 
clear evidence rebutting such a finding.  
With that in mind, the examiner should 
review any preservice, and all service 
and postservice records of treatment, 
consultations, or evaluations for back 
disability and opine regarding:  

1.  Is there clear evidence that a 
chronic back disorder preexisted the 
veteran's service entrance?  

2.  If so, did such preexisting back 
disability increase in severity 
during service?  

3.  If not, did the veteran's 
current low back disability have its 
onset during service?  

The examiner should explain the 
rationale for all opinions given.  

4.  The RO should then readjudicate the 
issue on appeal.  This should include 
consideration of all evidence of record, 
including all the evidence added to the 
record since the September 2002 Statement 
of the Case (SOC).  If the claim remains 
denied, the veteran and his 
representative should be issued an 
appropriate Supplemental SOC and given 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

